
	
		II
		110th CONGRESS
		1st Session
		S. 271
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 11, 2007
			Ms. Snowe (for herself,
			 Mrs. Lincoln, Mrs. Hutchison, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a shorter recovery period for the depreciation of certain
		  improvements to retail space.
	
	
		1.Recovery period for depreciation of certain
			 improvements to retail space
			(a)15-Year recovery periodSubparagraph (E) of section 168(e)(3) of
			 the Internal Revenue Code of 1986 (relating to 15-year property) is amended by
			 striking and at the end of clause (vii), by striking the period
			 at the end of clause (viii) and inserting , and, and by adding
			 at the end the following new clause:
				
					(ix)any qualified retail improvement
				property.
					.
			(b)Qualified retail improvement
			 propertySubsection (e) of
			 section 168 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(8)Qualified retail improvement
				property
						(A)In generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
							(i)such portion is open to the general public
				and is used in the trade or business of selling tangible personal property or
				services to the general public; and
							(ii)such improvement is placed in service more
				than 3 years after the date the building was first placed in service.
							(B)Certain improvements not
				includedSuch term shall not
				include any improvement for which the expenditure is attributable to—
							(i)the enlargement of the building,
							(ii)any elevator or escalator, or
							(iii)the internal structural framework of the
				building.
							.
			(c)Requirement To use straight line
			 methodParagraph (3) of
			 section 168(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(I)Qualified retail improvement property
				described in subsection
				(e)(8).
					.
			(d)Alternative systemThe table contained in section 168(g)(3)(B)
			 of the Internal Revenue Code of 1986 is amended by inserting after the item
			 relating to subparagraph (E)(viii) the following new item:
				
					
						
							
								(E)(ix)39
								
							
						
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to qualified retail improvement property placed in
			 service after the date of the enactment of this Act.
			
